DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, on line 3 of the claim, “a shading element” is recited. Independent claim 1 also recites, “a shading element” on line 4. It is unclear if the “a shading element” in claim 13 is the same as “a shading element” in claim 1. For examining purposes, “a shading element” in claim 13 is interpreted as “the shading element” recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbers (US 2008/0310158 A1).
Regarding claim 1, Harbers et al. teach a light mixing module, comprising a main substrate with a printed circuit (114; see at least figure 1, 2A, 2B), at least one chip-level light emitting unit (102; see at least figures 1, 2A, 2B, 19A-19C) arranged on the main substrate (114), and a diffusion plate (see at least figures 1, 2A, 2B) arranged above the chip-level light emitting unit, the chip-level light emitting unit comprising a LED chip (see at least figures 1, 2A and 2B),
a backlight bracket (110; see at least figure 1, 2A, 2B and 19A-19C), a shading element (180; figure 1, 2A, 2B) and a supporting element (108), wherein,
the LED chip is directly or indirectly mounted on the main substrate to achieve driving
control (see at least figures 1, 2A and 2B);
the backlight bracket is mounted on the main substrate, and the backlight bracket has a cup-shaped reflecting surface surrounding the LED chip (see at least figures 1, 2A and 2B)
the shading element (180; see at least figures 1, 2A, 2B) is suspended right above the LED chip by the supporting element (see at least figure 1, 2A, 2B);
the cup-shaped reflecting surface is configured for reflecting a light directly emitted from the chip and a light reflected from the shading element to an area to be filled with light (see at least figure 1, 2A and 2B).
Harbers et al. do not explicitly teach a cone area within an angle θB relative to a main light emitting direction of the LED chip is defined as the area to be filled with light, and the angle θB of the area to be filled with light is in a range of 0 to +/- 30° in the relied upon embodiment of figures 1, 2A, 2B. Figure 5 shows an LED chip in an area filled with light but does not explicitly show the area to be filled with light is in a range to 0 to +/- 30 degrees. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the area to be filled with light of Harbers to have an angle that ranges from 0° to +/- 30° as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 2, Harbers et al. teach the light mixing module of claim 1, wherein the LED chip  (see at least figures 1 and 19A-19C; paragraph [0077]) is covered with a packaging layer (104; see at least figure 1), and the packaging layer is arranged on a top and a side wall of the LED chip (see at least figures 1, 19A-19C) to form a spherical package or a CSP chip (see at least figures 1, and 19A-19C).
Regarding claim 3, Harbers et al. teaches the light mixing module of claim 2, wherein the LED chip is a RGB three-color chip, and three three-color chips are collectively covered in the packaging layer (see paragraph [0035], [0077]).
Regarding claim 4, Harbers et al. teaches the light mixing module of claim 1, wherein the LED chip is mounted on a sub-substrate (108; see at least figure 1), the sub-substrate is mounted on the main substrate (114; see at least figures 1, 19A-19C), and an upper surface of the sub-substrate surrounding the LED chip is coated with a lower reflective layer (124a; see at least figure 1).
Regarding claim 5, Harbers et al. teaches the light mixing module of claim 4, but do not explicitly teach wherein a width of the lower reflective layer ranges from 0.5mm to 1.5mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lower reflective layer of Harbers to have a width from 0.5mm to 1.5 mm as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 6, Harbers et al. teaches the light mixing module of claim 4, wherein the sub-substrate and the backlight bracket are an integral structure (see at least figures 1, 2A, 2B and 19A-19C).
Regarding claim 7, Harbers et al. teaches the light mixing module of claim 4, wherein a lower edge of the cup-shaped reflecting surface is lower than a lower surface of the LED chip (see at least figures (1, 2A and 2B)).
Regarding claim 8, Harbers et al. teaches the light mixing module of claim 1, wherein a lower surface of the shading element  (180; see at least figures 1, 2A and 2B) is a spherical structure or a cone structure with a downward sag in a center thereof.
Regarding claim 9, Harbers et al. teaches the light mixing module of claim 8, but do not explicitly teach wherein an angle between a conical surface of the cone structure and the horizontal plane ranges from 0° to 25°. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shading element of Harbers to have an angle that ranges from 0° to 25°,as an alternative design choice to achieve a desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
	Regarding claim 10, Harbers et al. teaches the light mixing module of claim 1, wherein the shading element (180; see at least figures 1, 2A and 2B) and the supporting element (170; see at least figures 1, 2A and 2B) are integrally molded on the backlight bracket (110).
Regarding claim 11, Harbers et al. teaches the light mixing module of claim 1, wherein a distance between a lower surface of the shading element and a bottom surface of the LED chip ranges from 0.2mm to 1.0mm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the distance between the lower surface of the shading element and the bottom surface of the LED chip to range from 0.2mm to 1.0mm as an alternative design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 12, Harbers et al. teaches the light mixing module of claim 1, wherein the supporting element (170; see at least figures 1, 2A, 2B, 19A-19C) comprises a plurality of supporting columns, the shading element (180) is suspended right above the LED chip by the plurality of supporting columns (see at least figures 2A and 2B), and lower ends of the plurality of supporting columns are fixed on the main substrate or the backlight bracket (see at least figures 2A and 2B).
	Regarding claim 13, as best understood, Harbers et al. teaches the light mixing module of claim 1, wherein the supporting element comprises a suspended grid-like frame (see at least figures 1, 2A, 2B and 19A-19C), each of a plurality of chip-level light emitting units shares the grid-like frame (see at least figures 19A-19C), a shading element (see at least figure 19A-19C) located right above the LED chip is fixed in a grid of the grid-like frame (see at least figure 19A-19C).
Regarding claim 14, Harbers et al. teaches the light mixing module of claim 1, wherein the supporting element (170) comprises a supporting column suspended under a lower surface of the diffusion plate (see at least figures 1, 2A, 2B and 19A-19C), and a lower end of the supporting column is connected with the shading element (180).
Regarding claim 15, Harbers et al. teaches the light mixing module of claim 14, wherein the supporting column (170) comprises a transparent column on the lower surface of the diffusion plate (see at least figures 1, 2A, 2B and 19A-19C), and a lower surface of the transparent column is a spherical structure or an inverted cone structure with a downward projection in a center thereof, a surface of the spherical structure or the inverted cone structure is directly covered with a high reflective layer, and the high reflective layer is defined as the shading element (see at least figures 1, 2A, 2B and 19A-19C).
Regarding claim 16, Harbers et al. teaches the light mixing module of claim 1, wherein a surface of the supporting element (see at least figure 1, 2A, 2B and 19A-19C) is provided with a high reflective layer, or the supporting element (170) is made of a transparent material, and a top cross section of the supporting element gradually decreases from bottom to top (see at least figure 1, 2A, 2B and 19A-19C).
Regarding claim 17, Harbers et al. teaches a display device, comprising a backlight source (see at least figures 19A, 19B and 19C and paragraphs [0027] and [0049]), wherein the backlight source is the light mixing module of claim 1.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875                                                                                                                                                                                             
/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875